Citation Nr: 0620707	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-34 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for pulmonary tuberculosis, 
for accrued benefits purposes.



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel





INTRODUCTION

The veteran had recognized guerrilla service from September 
1945 to February 1946 and regular Philippine Army service 
from February 1946 to June 1946.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 decision of the Department of 
Veterans Affairs (VA) Manila, Philippines Regional Office 
(RO), in which denied the claim of service connection for 
pulmonary tuberculosis, for accrued benefits purposes.  The 
appellant perfected a timely appeal of this determination to 
Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In order to comply with the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), VA must provide 
affirmative notification to the claimant prior to the initial 
decision in the case as to the information and evidence that 
is needed to substantiate the claim and who is responsible 
for providing it.  The duty to notify cannot be satisfied by 
reference to various post-decisional communications, such as 
the notification of decision, the SOC, or the SSOC from which 
the claimant might have been able to infer what evidence was 
lacking.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The RO has not provided the appellant, the claimant in this 
case, with VCAA notice with regard to the accrued benefits 
claim.  In the statement of the case, the RO indicated that 
the veteran had been provided with VCAA notice regarding the 
pending claim prior to his death.  The appellant is now the 
claimant with regard to the issue of whether service 
connection is warranted, for accrued benefits purposes.  As 
the claimant, he must be furnished VCAA notice.  There is no 
predecisional document that satisfies the VA's duty to notify 
in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
notice of the evidence needed to 
substantiate a claim of service 
connection for pulmonary tuberculosis, 
for accrued benefits purposes.  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
appellant's claim in light of all 
pertinent evidence and legal authority.

3.  Thereafter, the appellant must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

